UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4759


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL EUGENE MCPHAUL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:12-cr-00010-H-1)


Submitted:   April 15, 2013                 Decided:   April 25, 2013


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl E. McPhaul appeals the district court’s judgment

imposing    a    262-month            career      offender       sentence             following      his

guilty plea to possession with intent to distribute a quantity

of   cocaine     and       a    quantity     of        marijuana,       in   violation          of    21

U.S.C. § 841(a)(1) (2006), and to possession of a firearm in

furtherance      of    a       drug    trafficking           crime,     in   violation          of    18

U.S.C. § 924(c) (2006).                     McPhaul argues that his sentence is

procedurally unreasonable because the district court ignored his

nonfrivolous         arguments         for     a       below-Guidelines               sentence       and

failed to adequately explain the sentence imposed.                                    We affirm.

            Because             McPhaul      preserved          his      challenge           to      the

adequacy    of       the       district     court’s          explanation,         we     review      for

abuse of discretion and must reverse if we find error, unless we

determine that it was harmless.                        United States v. Lynn, 592 F.3d

572,   578-79        (4th       Cir.    2010).           “Regardless             of    whether       the

district    court      imposes         an    above,          below,    or    within-Guidelines

sentence,       it     must       place      on        the    record        an     individualized

assessment based on the particular facts of the case before it.”

United   States       v.       Carter,      564    F.3d       325,     330   (4th        Cir.     2009)

(internal       quotation          marks     omitted).                However,         “it   is      not

necessary that a court issue a comprehensive, detailed opinion,”

but the explanation must be sufficient to allow for “meaningful

appellate review.”               United States v. Allmendinger, 706 F.3d 330,

                                                   2
343     (4th      Cir.    2013)     (internal           quotation      marks   omitted).

Further, the sentencing court “need not robotically tick through

§   3553(a)’s         every   subsection;”         it    only    must    provide     “some

indication” that it considered the 18 U.S.C. § 3553(a) (2006)

factors      with      respect    to    the   defendant         before    it   and    also

considered any nonfrivolous arguments raised by the parties at

sentencing.           United States v. Montes-Pineda, 445 F.3d 375, 380

(4th Cir. 2006); see Carter, 564 F.3d at 328.

                McPhaul first claims that the sentence imposed by the

district court is procedurally unreasonable because the court

did not specifically address any of counsel’s arguments other

than merely noting McPhaul’s status as a career offender.                            Here,

the district court listened to defense counsel’s arguments for a

downward variance based on the § 3553(a) factors — specifically,

that McPhaul had a history of abuse, poverty, and drug addiction

and that McPhaul’s actions during the instant offense did not

warrant     a     262-month      sentence.         Although      the     district    court

acknowledged that the instant conduct would not have normally

warranted         a     262-month      sentence,         the     court     stated     that

“[McPhaul]’s paying the price for the career offender status”

(J.A.     51) ∗   and    declined      to   vary    from       the   Guidelines     range,

emphasizing that McPhaul had amassed an average of about one

      ∗
          “J.A.” refers to the joint appendix filed by the parties.



                                              3
conviction       a    year    for    seventeen          years.      We    conclude        that,

although the district court did not specifically address each of

defense counsel’s arguments, the court’s comments demonstrated

that it found the arguments unpersuasive in light of McPhaul’s

lengthy criminal history and his status as a career offender.

               McPhaul also argues that the district court did not

adequately explain its sentence and that his case is similar to

one of the defendants in Lynn, see 592 F.3d at 583-85.                                         We

disagree.        In    imposing      the     262-month       sentence,        the      district

court stated that the findings in the presentence report were

“credible       and    reliable”      (J.A.       60),     that     it    calculated          the

Guidelines range from those findings, and that it considered the

§    3553(a)     factors      as    well.         The    court     mentioned         McPhaul’s

extensive       criminal      history       and    status    as     a    career        offender

during defense counsel’s arguments for a downward variance.                                   See

18     U.S.C.    § 3553(a)(1).              The    court     also        stated        that   it

considered McPhaul’s background and the nature of the instant

offense.       See id.       The court further recommended that McPhaul be

“exposed to the most intense drug treatment possible during the

term     of     his    incarceration.”              (J.A.        62);    see      18     U.S.C.

§    3553(a)(2)(D).          While    the    district       court       did    not     cite    to

specific § 3553(a) factors in explaining the sentence, it was

not required to do so.               See United States v. Moulden, 478 F.3d

652, 658 (4th Cir. 2007) (stating that reasons articulated for

                                              4
given sentence need not be “couched in the precise language of

§ 3553(a),” so long as “reasons can be matched to a factor

appropriate for consideration . . . and [are] clearly tied to

[defendant’s]       particular      situation”).           We    therefore   conclude

that   the   district       court    provided       “some    indication”      that   it

considered     the     § 3553(a)           factors     and       defense     counsel’s

nonfrivolous        arguments        and     that      McPhaul’s       sentence      is

procedurally reasonable.            See Montes-Pineda, 445 F.3d at 380.

             Accordingly,      we    affirm     the    criminal      judgment.       We

dispense     with    oral     argument       because       the     facts   and   legal

contentions    are    adequately       presented      in     the   materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            5